                                           1   VENABLE LLP
                                               ARI N. ROTHMAN (pro hac vice)
                                           2   Email: anrothman@venable.com
                                               P. RANDY SEYBOLD (pro hac vice)
                                           3   Email: rseybold@venable.com
                                               JANE B. BABER (pro hac vice)
                                           4   Email: jbbaber@venable.com
                                               600 Massachusetts Avenue, N.W.
                                           5   Washington, D.C. 20001
                                               Telephone: (202) 344-4000
                                           6   Facsimile: (202) 344-8300

                                           7   KAPLAN COTTNER
                                               KORY L. KAPLAN, ESQ.
                                           8   Nevada Bar No. 13164
                                               Email: kory@kaplancottner.com
                                           9   850 E. Bonneville Ave.
                                               Las Vegas, Nevada 89101
                                          10   Telephone: (702) 381-8888
                                               Facsimile: (702) 832-5559
                                          11
                                               Attorneys for Plaintiff/Counterclaim-defendant
                                          12   T1 Payments LLC
Tel: (702) 381-8888 Fax: (702) 832-5559




                                          13                             UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF NEVADA
       Las Vegas, Nevada 89101




                                          14
         850 E. Bonneville Ave.
         KAPLAN COTTNER




                                          15   T1 PAYMENTS LLC, a Nevada limited liability      CASE NO. 2:20-CV-01405-JCM-VCF
                                               company,
                                          16
                                                                            Plaintiff,          STIPULATION AND ORDER FOR
                                          17          vs.                                       EXTENSION OF TIME FOR
                                                                                                DEFENDANTS TO RESPOND TO
                                          18   BEYOND WEALTH PTE LLC, a Utah limited
                                                                                                FIRST AMENDED COMPLAINT
                                               liability company; GREGORY CHARLES
                                          19                                                    (FIRST REQUEST)
                                               “TUFFY” BAUM, an individual; BLOCKOPS,
                                               LLC, a Utah limited liability company; and
                                          20   TRAVIS BOTT, an individual,
                                          21                                Defendants.
                                          22

                                          23
                                               BEYOND WEALTH PTE LLC, a Utah limited
                                          24   liability company
                                          25                         Counterclaimant,
                                                      vs.
                                          26
                                               T1 PAYMENTS LLC et al.,
                                          27                  Counterclaim-Defendants.
                                          28
                                           1          Plaintiff/Counterclaim-defendant T1 Payments LLC (“T1 Payments”), by and through its
                                           2
                                           2   counsel, Venable LLP and Kaplan Cottner, and Defendants Beyond Wealth PTE LLC, Gregory
                                           3
                                           3   Charles “Tuffy” Baum, BlockOps, LLC, and Travis Bott (“Defendants”), by and through their
                                           4
                                           4   counsel, Wellman & Warren LLP and Slighting Law, hereby stipulate, pursuant to LR IA 6-1 and
                                           5
                                           5   6-2, to extend the time for Defendants to respond to T1 Payments’ first amended complaint [ECF
                                           6
                                           6   No. 181], which response is currently due June 4, 2021, up to and including June 14, 2021.
                                           7
                                           7          This extension will allow counsel for Defendants to analyze the claims made, discuss this
                                           8
                                           8   matter with their clients, and obtain and review any relevant documents as T1 Payments may seek
                                           9
                                           9   leave to amend the first amended complaint again before June 14, 2021 based on additional new
                                          10
                                          10   information. This stipulation is filed in good faith and not intended to cause delay.
                                          11
                                          11
                                          12          Dated this 2nd day of June, 2021.
Tel: (702) 381-8888 Fax: (702) 832-5559




                                          12
                                          13
                                          13   KAPLAN COTTNER                                       WELLMAN & WARREN LLP
       Las Vegas, Nevada 89101




                                          14
         850 E. Bonneville Ave.
         KAPLAN COTTNER




                                          14   By: /s/ Kory L. Kaplan                               By: /s/ Scott Wellman
                                          15   KORY L. KAPLAN, ESQ.                                 SCOTT WELLMAN, ESQ. (pro hac vice)
                                          15   Nevada Bar No. 13164                                 MAXX SHARP, ESQ. (pro hac vice)
                                          16   850 E. Bonneville Ave.                               24411 Ridge Route, Suite 200
                                          16   Las Vegas, Nevada 89101                              Laguna Hills, CA 92653
                                          17
                                          17
                                          18   VENABLE LLP                                          SLIGHTING LAW
                                          18   ARI N. ROTHMAN (pro hac vice)                        BRADLEY S. SLIGHTING, ESQ.
                                          19   P. RANDY SEYBOLD (pro hac vice)                      Nevada Bar No. 10225
                                          19   JANE B. BABER (pro hac vice)                         1707 Village Center Circle, Suite 100
                                          20   600 Massachusetts Avenue, N.W.                       Las Vegas, NV 89134
                                          20   Washington, D.C. 20001
                                          21
                                          21   Attorneys for Plaintiff/Counterclaim-Defendant       Attorneys for Defendants
                                          22   T1 Payments LLC
                                          22
                                          23          IT IS SO ORDERED:
                                          23
                                          24
                                          24
                                          25          ____________________________________
                                          25          UNITED STATES MAGISTRATE JUDGE
                                          26
                                          26                  6-3-2021
                                                      DATED:___________________________
                                          27
                                          27
                                          28
                                          28


                                                                                                1
